 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ROBERT E. O’BRIEN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 10944
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Robert_O’Brien@fd.org

 7   Attorney for Bryan David Rhoads

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                             Case No. 2:19-mj-00554-NJK

12                  Plaintiff,                             STIPULATION TO CONTINUE
                                                           SENTENCING AND SENTENCING
13          v.
                                                           MEMO DEADLINE
14   BRYAN DAVID RHOADS,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Rachel Kent, Special Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Robert E. O’Brien, Assistant Federal Public Defender, counsel for Bryan David Rhoads,
21   that the Sentencing Hearing currently scheduled on April 1, 2020 and the associated sentencing
22   memorandum deadline, be vacated and continued to a date and time convenient to the Court,
23   but no sooner than thirty (30) days.
24          This Stipulation is entered into for the following reasons:
25          1.      Pursuant to an order of Chief Judge Miranda Du, the “Court is striving to
26   eliminate in-person court appearances” due to the COVID-19 outbreak and expanding infection
 1   rate in Nevada. General Order 2020-04 at 3. As a result, the Court has closed the Clerk’s Office
 2   to the public and is attempting to close the courtrooms to in-person hearings unless necessary.
 3   Id.;
 4          2.      This sentencing hearing is a substantive hearing in this criminal case and Mr.
 5   Rhoads would like to be present and speak to the Court in person;
 6          3.      The parties agree that the deadline for filing a sentencing memorandum should
 7   also be continued until at least 5 business days before the sentencing hearing pursuant to LCR
 8   32-1(d);
 9          4.      Defendant is not incarcerated and does not object to a continuance.
10          This is the first request for continuance of the sentencing hearing filed herein.
11          DATED this 23rd day of March, 2020.
12
13    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
14
15        /s/ Robert E. O’Brien                           /s/ Rachel Kent
      By_____________________________                 By_____________________________
16    ROBERT E. O’BRIEN                               RACHEL KENT
      Assistant Federal Public Defender               Special Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:19-mj-00554-NJK
 4
                   Plaintiff,                            ORDER
 5
            v.
 6
     BRYAN DAVID RHOADS,
 7
                   Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11          IT IS THEREFORE ORDERED that the Sentencing Hearing currently scheduled on

12   April 1, 2020 at the hour of 8:45 a.m., be vacated and continued to _________________   at
                                                                         July 15, 2020, at 8:45
13   a.m.  The
     the hour ofdeadline for filing a sentencing memorandum is extended to July 1, 2020.
                 ___:___ __.m.

14          DATED :this
                     March
                        ____ 24,
                             day 2020.
                                 of September, 2019.

15
16
                                                 UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
